DETAILED ACTION
Please note that this application is now being examined by Primary Examiner Leslie Evanisko in Art Unit 2853.  Please update your records as necessary and address all future correspondence to her.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7, 10, 12 are objected to because of the following informalities:  
With respect to claim 7, the term “said printed areas” in line 1 has no proper antecedent basis because the printed areas were previously recited in claim 6 and claim 7 currently depends upon claim 5.  To correct this problem, it is suggested that claim 7 be amended to depend upon claim 6. 
With respect to claim 10, the term “the inks” in line 2 has no proper antecedent basis because only one ink was previously recited in claim 1.
With respect to claim 12, it is suggested that the term “a varnish” bridging lines 1-2 be deleted and replaced with the term “the varnish” since the varnish was previously recited in claim 1.   
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 in particular, the term “non-varnishable ink” is confusing in scope and meaning since all ink is varnishable to some extent and applicant then recites a step of applying varnish over the “non-varnishable” ink later in the claim.  While it appears from the description in the specification (see page 2, lines 14-16) that applicant may intend for the term “non-varnishable” to mean “antagonistic with the varnish, ” the term “non-varnishable” is confusing since it implies that the ink is unable to have varnish applied to it at all.  However, from the context of the disclosure and the remainder of the claim language, it is clear that varnish is applied over the entire surface of the can body including the ink pattern initially and then is repelled away from the ink pattern due to the antagonistic nature of the ink with the varnish.  Thus, the ink is “varnishable” to some extent and referring to it as “non-varnishable” is misleading.  To correct this issue, it is suggested that the claim(s) be amended to recite the ink is an ink having properties making it antagonistic with or able to repel the varnish rather than reciting a “non-varnishable” ink.  In an effort to advance prosecution of the application, the Examiner has interpreted this claim language to essentially mean “varnish repellant” ink for examination purposes.  However, appropriate correction and/or clarification of this claim language is required. 
With respect to claim 5, it is noted that the recognized units for filmweight is grams per square meter and the recitation of a filmweight having the units of microns is confusing and unclear.  
Again, appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) as described on page 2, lines 14-24 and shown in Figure 2 in view of Barker et al. (US 4,233,343).
With respect to claim 1, AAPA teaches a method of decorating a metal can body comprising:
printing an ink pattern onto the can body using a “non-varnishable” ink; and
applying a varnish over the printed ink pattern;
the printed ink pattern being configured to give rise to a textured pattern in the varnish once the varnish has dried.  See the description in page 2, lines 14-24 of the instant specification.  
AAPA fails to teach that the application of the varnish over the printed ink pattern occurs while the printed ink pattern remains wet.  However, Barker et al. teach the provision of printing a wet ink pattern of “varnish repellant” ink 22 on a substrate, applying a varnish (i.e., top coat 24) over the printing ink pattern while the ink remains wet (see column 2, lines 10-41, column 6, lines 52-58) and the printed ink pattern giving rise to a textured pattern once the varnish has dried (see column 6, line 11-14 and column 6, line 62-column 7, line 12) is well known in the art.  See, in particular, Figures 1-2 and column 1, line 25-column 8, line 55 of Barker et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wet-on-wet process of applying ink and varnish to the can body in AAPA to provide higher throughput and to allow for the varnish to be better repelled from the ink pattern as a result of the more defined surface tension differences when the fluids are applied while still wet.    
With respect to claims 2-4, note Barker et al. show a particular pattern of printed features in Figure 2.  Furthermore note that the particular spacing and sizing of the printed features is an obvious matter of design choice.  See MPEP 2144.04. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide printed features of any desired spacing and configuration in the method of AAPA to provide a printed pattern with the desired configuration on the can body.  
With respect to claim 5, to the extent that this claim has any clear meaning (note the 35 USC 112 rejection above), note AAPA teaches the use of a varnish with a filmweight of 4-6 grams per square meter) for producing textured effects.  Furthermore, the particular optimum filmweight of the ink could be easily determined through obvious routine experimentation.  Thus there is no unobviousness in the provision of any filmweight for the ink to provide the appropriate printing and textured effects as desired.  
With respect to claims 6-8 and 19, note Barker et al. teach the provision of the printed ink pattern being an array of printed and unprinted areas/discrete spots which are raised ink spots (i.e., an intaglio pattern) that give rise to the textured pattern when the varnish is applied to the printed ink pattern.  See Figure 2 of Barker et al. in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printed ink pattern in AAPA to be any desired configuration (any desired combination of discrete spots or arrays of printed patterns) such that it results in the desired ink and textured pattern on the can body.   
With respect to claims 9 and 16, note AAPA teaches the provision of using both varnishable  and “nonvarnishable” inks so as to provide combinations of smooth and tactile areas on the can bodies. Additionally note that Barker et al. teaches the use of a varnishable ink 20 that is provided such that the varnishable ink 20 and the non-varnishable ink 22 are “substantially” non-overlapping (i.e., the areas where these inks overlap are not as large as the areas where they don’t overlap).  In view of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ability to print both varnishable and “nonvarnishable” inks in any desired configuration on the can body in AAPA so as to provide the desired print pattern and varnish effects.      
With respect to claim 10, note Barker et al. teach the use of a colorless or colored ink in column 3, lines 17-25.  Furthermore, the use of any desired “color” of ink including “clear ink” is an obvious matter of design choice.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any colored or colorless ink as desired in the method of AAPA to provide the particular visual effects desired on the can body.    
With respect to claim 11, note Barker et al. teach the maximum thickness of varnish within the texture pattern is between 1.2 and 3 times a nominal thickness of applied varnish as described in column 4, lines 3-26.  Again, the determination of the optimum thickness of the varnish layer could easily be determined through obvious routine experimentation.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired thickness of varnish in the method of AAPA to provide the particular visual effects as desired on the can body.  
With respect to claim 12, note Barker et al. teach the desire to apply the varnish immediately after the step of printing as described in column 6, lines 52-61.  While Barker et al. does not specifically teach the application occurs less than 500 milliseconds after printing, note that the particular optimum timing could easily be determined through obvious routine experimentation. In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the application of the varnish to occur at any desired timing, such as less than 500 milliseconds after printing, to insure quick throughput and to insure that the printed pattern does not have the opportunity to dry to any extent that would change the surface tension effects/ability to repel the varnish and create the texture patterns as desired.
With respect to claim 13, note Barker et al. teach that following the step of printing and applying, the substrate is passed through an oven in order to dry/cure the ink and varnish.  See column 6, line 62-column 7, line 32.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the can body of AAPA to be passed through an oven to allow for faster and more controlled drying and curing of the ink and varnish as desired. 
With respect to claim 14, note Barker et al. teach the ink is a solvent-based ink in column 3, lines 17-34.  Although neither Barker et al. nor AAPA specifically teach the use of a dry offset ink, note that the use of solvent based dry offset ink for printing upon objects such as metal bodies is well known in the art.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ink in the method of AAPA as modified by Barker et al. to be a solvent based dry offset ink as it would simply require the obvious substitution of one known ink composition for another to provide clear printing upon the can body.   
With respect to claim 15, AAPA teaches the regions between the ink pattern are unprinted with ink such that in these regions varnish is applied to the can body.  
With respect to claims 17-18, although AAPA and Barker et al. are silent with respect to whether the ink is a clear ink with a fluorescent additive or includes thermochromic or photochromic pigments, the use of such inks in printing upon substrates such as metal cans to provide various visual effects is well known in the art.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ink in the method of AAPA as modified by Barker et al. to be any desired ink composition (such as a clear ink with a fluorescent additive or an ink containing thermochromic or photochromic pigments) as it would simply require the obvious substitution of one known ink composition for another to provide clear printing of the desired design including the desired visual effects upon the can body.   
With respect to claim 20, note that while AAPA and Barker et al. do not explicitly teach the size of the discrete ink spots/patterns being 1 mm2 or less, again note that the particular size of the printed patterns are an obvious matter of design choice.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide printed features of any desired size and configuration in the method of AAPA to provide a printed pattern with the desired visual effects on the can body.  
With respect to claim 21, note Barker et al. teach that the provision of pigment in the varnish is well known in the art.  See, for example, column 2, lines 63-66.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date was made to provide pigment in the varnish of AAPA to allow for different visual effects to be produced in the can body as desired.  
With respect to claim 22, note Barker et al. teach an area of the ink pattern on the printable base to be generally between 5-30% but depends upon the nature of the pattern simulated.  See column 3, lines 52-57.  Note that the selection of the particular size of the ink pattern on the printed base is an obvious matter of design choice.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the size of the ink pattern on the printable base to be any size, such as 40-60% of the base),  dependent upon the particular nature of the design desired to be printed.    
   
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmitt-Lewen et al. (US 2011/0111118 A1) and Jang et al. (US 2016/0009932 A1) each teach a method of decorating a substrate including applying an ink pattern, applying a varnish over the ink and the printed ink pattern being configured to give rise to a textured pattern in the varnish once the varnish has dried.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
August 17, 2022